Citation Nr: 0826645	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  02-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for residuals 
of shell fragment wound of the right upper arm, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a hearing before a Decision Review 
Officer in May 2005.  A transcript of that hearing is 
associated with the claims file.  

The Board remanded the case for further development in July 
2004 and March 2006.  

The record reflects that the most recent supplemental 
statement of the case (SSOC) was issued regarding this matter 
in July 2007.  In August 2007, the veteran submitted 
additional medical evidence - a March 2007 statement from Dr. 
R.L. - in support of his claim.  In the June 2008 Appellant's 
Post-Remand Brief, the veteran's representative waived RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2007). 


FINDING OF FACT

The veteran's service-connected right arm disability is 
manifested by pain and limitation of motion of the right 
(major) arm at shoulder level; there is no evidence of any 
muscle damage in the right arm.  




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for residuals of shell fragment wound of the right upper arm 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code (DC) 5201, 4.73, DC 5301 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was not provided notice of the VCAA 
notice prior to the initial adjudication of this claim by 
rating decision in June 2001.  However, the case was 
readjudicated and SSOCs were sent in August 2005 and July 
2007 following the VCAA notice compliance actions in December 
2003, August 2004 and March 2006.  The veteran was provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the notices.  As noted in the 
Introduction, the veteran submitted additional medical 
evidence in August 2007.  His representative submitted 
written argument on his behalf in June 2008.  Therefore, 
there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the three "elements" of the 
notice requirement.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the case currently before the Board, the VCAA notice 
informed the veteran of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  The VCAA 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.

The Board notes that the VCAA notice did not make specific 
reference to the relevant diagnostic code or advise the 
veteran that a disability rating will be determined by 
applying this code.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.".  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  In a June 2004 Appellant's 
Brief, the veteran's representative specifically cited to all 
relevant diagnostic codes and their underlying rating 
criteria.  This clearly demonstrates actual knowledge on the 
part of the veteran and his representative as to what is 
necessary to substantiate his claim for a higher rating.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes private and VA medical 
records and reports of VA examinations addressing the current 
severity of the disability - the dispositive issue.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).



Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's right arm disability is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.73, DC 5301 [muscle 
injury, Muscle Group I] and 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 [limitation of motion of the arm].  The evidence of 
record reflects that the veteran is right-handed.  Therefore, 
his right shoulder is considered his major extremity.  See 38 
C.F.R. § 4.69.

DC 5301 pertains to injury to Muscle Group I.  Such group 
affects the function of upward rotation of the scapula; and 
elevation of the arm above the shoulder level.  Group I 
involves extrinsic muscles of the shoulder girdle: (1) 
Trapezius; (2) levator scapulae; (3) serratus magnus.  Under 
this code, a 10 percent rating is assigned for moderate 
(dominant) muscle injury, a 30 percent rating when moderately 
severe and a 40 percent rating when severe.

Regulations note that a "moderate" muscle disability 
results from a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  There 
should be service department records or other evidence of in-
service treatment for the wound, reflecting consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objectively, a moderate 
muscle disability would reveal small or linear entrance and 
(if present) exit scars, indicating short track of missile 
through muscle tissue, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d).

"Moderately severe" muscle disability results from a through 
and through or deep penetrating wound by small high-velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaints include 
prolonged hospitalization for treatment of the wound, 
consistent complaints of the cardinal symptoms of muscle 
disability, and evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles when compared with the sound side; tests of strength 
and endurance compared to the sound side demonstrate positive 
evidence of impairment.  Id.

"Severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  Id.

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c).

DC 5201 evaluates limitation of motion of the arm; assigning 
a 20 percent evaluation for the major arm for limited motion 
to shoulder level and a 30 percent evaluation for limited 
motion to midway between side and shoulder level.  Where 
motion is limited to 25 percent from the side, a 40 percent 
evaluation is warranted. 38 C.F.R. § 4.71a, DC 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).



Analysis

Initial matter

In a January 1971 rating decision, the RO granted a 50 
percent pre-stabilization rating for the veteran's service-
connected disabilities, including residuals of shell fragment 
wound of the right upper arm.  In October 1971, the RO 
terminated the veteran's prestabilization rating and 
evaluated the right upper arm disability as 0 percent 
disabling; the rating was assigned under DC 5305 for slight 
injury to muscle group V of the right (dominant) arm.  In 
February 1972, the rating was increased to 10 percent 
effective December 1, 1971.  

The veteran sought an increased rating in January 2001.  He 
was afforded a VA examination in May 2001.  

In June 2001, the RO increased the disability rating to 20 
percent from January 29, 2001 and changed the diagnostic code 
used to evaluate the right shoulder disability.  The RO 
determined that the 20 percent rating should be assigned 
under DC 5301-5201 as this code accurately reflected the 
current manifestations of the veteran's disability.  A review 
of the June 2001 rating decision reveals that the 20 percent 
rating was assigned based upon limitation of motion of the 
arm to the shoulder level and pain on motion.  The RO noted 
that the May 2001 VA examination showed no abnormality at the 
present time in muscle group V.  

The veteran's representative argues that the 10 percent 
rating assigned under DC 5305 in February 1972 is protected 
and the current 20 percent rating assigned under DC 5201 
should not be combined with this protected rating.  That is, 
he feels that limitation of motion in the veteran's arm 
should be evaluated separately from the 10 percent rating 
assigned since December 1971 for the muscle injury.  See 
Statement of Accredited Representative in Appealed Case dated 
in April 2004.  

The Board agrees with the representative that the 10 percent 
assigned in February 1972 for the veteran's right arm is a 
protected rating.  See 38 C.F.R. § 3.951 [a disability which 
has been continuously rated at any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the VA will not be reduced to less than such 
evaluation except upon a showing of fraud].  The Board points 
out, however, that while the provisions of 38 C.F.R. § 
3.951(b) prohibit VA from reducing a protected rating, they 
do not prohibit VA from redesignating an existing service-
connected rating to accurately reflect the actual disability, 
provided the redesignation does not result in the severance 
of service connection for the disability in question or the 
reduction of the protected rating.  See VAOPGCPREC 50-91; see 
also Gifford v. Brown, 6 Vet. App. 269, 272 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992); Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In this case, the RO's June 2001 
action does not represent a reduction in the protected rating 
(in fact, the RO increased the disability rating), but, 
rather, a change in diagnostic code to allow for adequate and 
appropriate evaluation based on manifested symptomatology and 
overall residual functional impairment.  See, e.g., Sanders 
v. West, 13 Vet. App. 491 (2000); see also Gifford v. Brown, 
6 Vet. App. 269 (1994).  The Board notes that the May 2001 VA 
examiner concluded that there was no abnormality of muscle 
group V (i.e., DC 5305).  

The representative has also alleged that the May 2001 VA 
examination was inadequate for rating purposes.  See 
Statement of Accredited Representative in Appealed Case dated 
in April 2004.  While the representative did not specifically 
identify the perceived inadequacies, the Board notes that the 
veteran has been examined by VA twice - in July 2005 and 
February 2007 - since that time.  Findings from these 
examinations will be weighed in evaluating the veteran's 
right arm disability.  

Schedular rating

Initially, the Board notes that the veteran's service 
treatment records are incomplete.  The records do show, 
however, that he sustained a shrapnel wound of the right 
upper arm in February 1970.  On admission to the Chelsea 
Naval Hospital, he had a two inch well-healed soft tissue 
wound, and normal strength and sensation of the arm.  The 
records are negative as to any damage to the nerves.  

In January 1971, service connection was granted for residuals 
of shell fragment wound of the right upper arm

The initial VA examination conducted after the veteran's 
discharge from service was in January 1972.  That examination 
revealed a well-healed 1.5 inch scar on the right upper arm 
laterally, but nothing else.  

As noted above, the veteran sought an increased rating for 
the service-connected right arm disability in January 2001.  

After reviewing the evidence of record, the Board finds that 
the veteran's service-connected right arm disability does not 
warrant a rating higher than the currently assigned 20 
percent.  Initially, the Board notes that the evidence does 
not show that there is limitation of motion of the right arm 
to a point midway between side and shoulder level which is 
required for a 30 percent rating under DC 5201.  The May 2001 
VA examination showed that the veteran had 150 degrees 
forward flexion and 110 degrees abduction in the right 
shoulder.  Private treatment records dated in October 2001 
and November 2001 showed forward flexion in the right 
shoulder to 130 and 120 degrees, respectively; abduction was 
to 111 and 115 degrees, respectively.  VA examination in July 
2005 showed a reduction in range of motion of the right 
shoulder, but not to a point midway between side and shoulder 
level.  Forward flexion and abduction were each to 90 degrees 
- half of the normal 180 degrees.  The most recent VA 
examination in February 2007 also did not show that right arm 
motion was limited to midway between side and shoulder level.  
On the contrary, the examination showed that motion in the 
right arm had greatly improved since the 2005 examination - 
forward flexion and abduction were to 160 and 150 degrees, 
respectively.  

The Board also finds no medical evidence indicating that the 
veteran's Muscle Group I (DC 5301) disability is moderately 
severe in degree.  Although the veteran's service treatment 
records are incomplete there was no indication that the 
original wound comprised a through and through or deep 
penetrating wound by small high-velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
There was also no indication of entrance and exit scars 
indicating track of missile through one or more muscle 
groups; indication on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles when 
compared with the sound side; tests of strength and endurance 
compared to the sound side demonstrate positive evidence of 
impairment.  As noted, when the veteran was admitted to 
Chelsea Naval Hospital the wound was well-healed and he had 
normal strength and sensation of the arm.  Such findings 
strongly support a conclusion that the type of injury and 
initial history of the injury do not approximate criteria for 
the severe grade.

When the veteran was examined by VA in May 2001 motor 
strength for the anterior and posterior right deltoid was 4/5 
compared to 5/5 on the left side.  The VA examiner noted that 
the muscle groups involved were groups I through IV and that 
the function of these groups included upper rotation of the 
scapula, elevation of the arm above shoulder level, and 
elevation and abduction of the arm above shoulder level.  The 
examiner noted that there was no abnormality for the elbow 
group muscles.  In the diagnosis, the examiner stated that 
there was no abnormality at present in muscle group V - 
flexor muscles of the elbow.  Range of motion of the right 
shoulder, however, was limited by pain.  The July 2005 VA 
examination noted x-ray evidence of a small shrapnel fragment 
deep in the muscles of the arm, but this is indicative of 
moderate, not moderately severe, muscle disability.  The 
examiner also noted that the shrapnel wound had been 
stationary and not disabling in any way.  The February 2007 
VA examiner also indicated that motor strength in the right 
deltoid was 4/5 as compared to the left; however, sensory was 
intact to pin, vibration and light touch throughout the right 
upper extremity.  The examiner opined that there had been no 
physical damage to the shoulder musculature either by 
examination or by radiographic or MRI.  In addition, while 
the veteran did have pain and fatigue of the muscles of the 
shoulder, the examiner stated that any muscle disability that 
existed as a separate entity would be in the moderate range.  

In light of the above, the Board concludes that the veteran's 
muscle group injury is not and does not approximate the 
moderately severe  grade.  Accordingly, the Board concludes 
that the veteran is not entitled to an evaluation in excess 
of 20 percent for his residual shell fragment wound of the 
right arm under DC 5301.

The Board has considered whether an increased disability 
rating is warranted for the veteran's right arm disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca.  While the evidence does show pain and 
fatigability associated with the service-connected 
disability, the Board notes that such findings were 
specifically considered in assigning the current 20 percent 
rating.  See the June 2001 rating decision. 

Under these circumstances, the Board finds no basis exists 
for the assignment of a schedular rating in excess of 20 
percent for the veteran's service-connected right arm 
disability.


ORDER

Entitlement to an increased disability rating for residuals 
of shell fragment wound of the right upper arm is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


